Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 16/669,941, the amendment filed on 1/4/2022 is herein acknowledged. Claims 1-8, 11, 13-15 and 19 have been amended. Claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered.
 ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 1/13/2022 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.
RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Kruus et al. (US 2014/0310476) teaches resizable buckets (pars. 0062-0063). 
Sala et al. (US 2017/0286005) teaches “The present embodiment uses virtual buckets 460 to increase another level of data placement flexibility, as a block of data stored in one of the hash tables 480 may be moved within a corresponding virtual bucket 460, or to a different physical bucket 410, to free up other physical buckets 410 shared by other virtual buckets 460. By freeing up space within the hash table 480, deduplication may be achieved by removing obsolete/duplicated data. That is, by use of the virtual buckets 460 according to embodiments of the present invention, there is no strict limitation caused by hashing a line of data using a hash function to a restricted corresponding .
REASONS FOR ALLOWANCE
	Per the instant office action, claims 1-20 are considered as allowable subject matter. 
	The closest references: 
	Kuo teaches [“If Yes, the processor 144 rebalances the boundaries of the bucket and other buckets in the respective balance group” (col. 6, lines 3-13) (fig. 6 and related text) “When a block is full, or within a predetermined amount or percentage of being full… the processor 144 may cause a rebalancing of the blocks by changing the boundaries of some or all of the blocks in the group 410… the bucket 220 is full or nearly full, while buckets 230 and 240 have available space… Bucket 220 now includes hash values 125-1339, taking available space from the bucket 230…” (col. 5, lines 49-65) (figs. 4-5 and related text) “After the rebalancing, the processor 144 updates the Hash Range Table 250 in RAM to reflect the new boundaries, so that the blocks 210, 220, 230 with the balance group 410 may be readily searchable, as shown in FIG. 5” (col. 5, line 66-col. 6, line 2) where hash values may then be added after searching for the hash value in the identified buckets as shown in (fig. 3 and related text)].
	Jiang et al. (US 2017/0286313) teaches [“a virtual bucket (corresponding to the claimed buckets) that is larger than a single physical bucket, and that includes the physical bucket, but also includes other physical buckets. That is, the virtual bucket contains an aggregate of contiguous, or adjacent, physical buckets aligned within the hash table” (par. 0114) “virtual buckets may have dynamic heights…” (par. 0117) “When the hash bucket i is full, the dedupe engine will put the user data in the virtual buckets…” (par. 0119) “when hash bucket i’s virtual buckets (e.g., hash bucket i+1 to hash bucket i+V) are full, the dedupe engine, according to an embodiment of the present invention, increases the height V of the virtual bucket to utilize available space in more nearby hash bucket” (par. 0122), thus increasing the height or size of the virtual bucket i, where “By freeing up space within the hash table, deduplication may be achieved by removing obsolete/duplicated data. That is, by use of the virtual buckets according to embodiments of the present invention, there is no strict limitation caused by hashing a line of data 
	Visvanathan et al. (US 10,175,894) teaches [“As individual SSD buckets approach capacity, the system may need to increase the number of buckets available to maintain the index… At the start each subsequent merge… a check may be made to determine whether SSD buckets will reach capacity as a result of the merge process. The check may occur when the in-memory index is merged with the SSD index… If the SSD buckets are at capacity... the number of buckets may be increased and the entries may be inserted into the new buckets…” (col. 5, line 59-col. 6, line 36) where “Hash buckets may be grouped in logical blocks, such as Block 0 through Block 4, which may then be stored to one or more SSD's, such as SSD 0 and SSD 1.  Similarly, the buckets and/or blocks may be stored on an HDD.” (col. 11, lines 37-42; fig. 9 and related text) “a block is full when it contains all of the hash buckets to be stored in that block.  For example, logical Block 0 may be full when it contains hash buckets B0-B2.  In an embodiment, the write request for the logical block may be issued to the persistent storage, such as SSD 0.” (col. 12, lines 16-23)].

	The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 1/4/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “perform data deduplication using a fingerprint index comprising a plurality of buckets, each bucket of the plurality of buckets comprising entries associating fingerprints for data units to storage location indicators of the data units, wherein a storage location indicator of the storage location indicators provides an indication of a storage location of a data unit in a persistent storage; merge fingerprint index entries from a buffer in a memory to the fingerprint index; and for adding a new fingerprint to the fingerprint index as part of the merging of the fingerprint index entries from the buffer to the fingerprint index: detect that a corresponding bucket of the plurality of buckets is full, in response to the detecting, add space to the corresponding bucket to produce an increased size corresponding bucket by taking a respective amount of space from a further bucket of the plurality of buckets, wherein the increased size corresponding bucket has a larger storage capacity than the corresponding bucket prior to adding space to the corresponding bucket, and insert the new fingerprint into the increased size corresponding bucket.”
13 is allowed for the reasons indicated above with respect to claim 1.
	The reasons for allowance of claim 19 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 1/4/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “storing, in a fingerprint index in a persistent storage, fingerprint index entries in buckets of a plurality of blocks, each fingerprint index entry of the fingerprint index entries associating a fingerprint with a storage location indicator of a data unit, wherein the storage location indicator provides an indication of a storage location of the data unit in the persistent storage, and wherein each block of the plurality of blocks includes multiple buckets, and each bucket of the multiple buckets to store multiple fingerprint index entries; computing fingerprints for incoming data units; and to add a computed fingerprint of the computed fingerprints to the fingerprint index: identifying, for the computed fingerprint, a first block of the plurality of blocks into which the computed fingerprint is to be added, wherein the identified first block is based on a block index produced from the computed fingerprint, detecting that the first block is full based on detecting all buckets of the first block are in a bucket full condition, in response to the detecting that the first block is full, adding space to the first block to produce an increased size first block, wherein the increased size first block has a larger storage capacity than the first block prior to adding space to the first block, and adding the computed fingerprint to a given bucket of the increased size first block.”
	Dependent claims 2-12, 14-18 and 20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 







March 14, 2022

/YAIMA RIGOL/
Primary Examiner, Art Unit 2135